DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 27 July 2020.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 27 July 2020 has been acknowledged by the Office.

Claim Interpretation
Claims 8-20 recite ‘one or more computer readable storage media’. Based on the Applicant’s specification (see ¶[0070] “The computer program product may include a computer-readable storage medium (or media) having computer-readable instructions thereon for causing a processor to carry out aspects of the present invention” and ¶[0071] “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g. light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”) the Office is interpreting the claimed ‘computer readable storage medium’ as a non-transitory computer readable storage media.

Claim Objections
Claim 8 is objected to because of the following informality.  Appropriate correction is required.
Claim 8:
Claim 8 includes the limitation “A computer program product to determine a placement of a delivered item, the method comprising: one or more computer-readable storage media…”, which references both a computer program product and a method in the preamble, resulting in multiple statutory classifications within the claim.  Since (1) ‘the method’ lacks antecedent basis, (2) subsequent claim limitations (e.g. one or more computer-readable storage media, program instructions stored on the one or more computer-readable storage media) align with components of a computer program product, and (3) there are no active method steps, it is likely that ‘the method’ language was not intended to be included by the Applicant.  If this is the Applicant’s intention, the Office recommends amending the claim to remove ‘the method’ from the preamble to preclude an interpretation of multiple statutory classifications represented in the claims (i.e. A computer program product to determine a placement of a delivered item, comprising:…).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8 recite a method; claims 8-14 recite a computer program product with a computer readable storage media interpreted as a non-transitory computer readable storage device (noting the Applicant’s specification ¶[0070-71] stating the computer program product may include a computer-readable storage medium (or media) having computer-readable instructions, and a computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se); and claims 15-20 recite a system.  Since these claims recite either a process, machine, manufacture, or composition of matter, they satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claims 1, 8, and 15 recite wherein a respective delivery location image depicts a delivery location at the delivery address and includes feedback of a preference level of the delivery location; generating, a ranking of the plurality of delivery location images, based on respective preference levels of the plurality of delivery location images; determining, a first delivery location associated with the delivery address, the first delivery location having a highest-ranking of preference level, based on the feedback of the preference level of the of the delivery location depicted in the respective delivery location image of the plurality of delivery location images. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations of generating a ranking…, and determining a first delivery location… are methods of organizing human activities.  For instance, the claims are similar to a delivery manager analyzing feedback regarding previous completed deliveries with images, ranking the preferred delivery locations as represented in the images, and identifying the delivery location with the highest rank. Other than reciting generic computer components, such as a first computing device, a computer program product, computer-readable storage media, program instructions, computer processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of generating a ranking…, and determining a first delivery location… as drafted is/are a process that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a first computing device, a computer program product, computer-readable storage media, program instructions, computer processors, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, generating in the context of this claim encompasses a user manually evaluating feedback preferences associated with images and judging rankings; and determining in the context of this claim encompasses a user manually evaluating rankings of locations and judging which has the highest rank. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: a first computing device; claim 8: a computer program product, computer readable storage media, program instructions; claim 15: computer processors, computer-readable storage media, program instructions) does not take the claims out of the certain methods of organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 8 / 15 as a whole merely describes how to generally ‘apply’ the concepts of certain methods of organizing human activity / mental processes in a computer environment.  The claimed computer components (i.e. a first computing device, a computer program product, computer-readable storage media, program instructions, computer processors) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving, by a first computing device, a plurality of delivery location images from prior deliveries associated with a delivery address; receiving, by the first computing device, information associated with a delivery of a first package to the delivery address; and receiving, by the first computing device from the second computing device, a first feedback of preference level of the first delivery location included in the first image of the first delivery package are recited at a high level of generality (i.e. as a general means of gathering data for subsequent generating / ranking), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the first computing device, second computing device, program instructions,  computer readable storage media (generic computer / general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending and its step of sending, by the first computing device to a second computing device associated with the delivery address, a first image of the first delivery package placed in the first delivery location is recited at a high level of generality (i.e. as a general means of transmitting / outputting data associated with the determined rank), and amounts to mere transmitting data / outputting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the first computing device, second computing device, program instructions, computer readable storage media (generic computer / general computer component) are only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (first computing device, second computing device, program instructions, computer readable storage media); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data / outputting data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using first computing device, program instructions, computer readable storage media to perform generating ranking, determining a first delivery location amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent generating / ranking), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. first computing device, second computing device, program instructions,  computer readable storage media) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending are recited at a high level of generality (i.e. as a general means of transmitting / outputting data associated with the determined rank), and amount to mere transmitting data / outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. first computing device, second computing device, program instructions,  computer readable storage media) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering and data transmission. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to make sure that packages are delivered to locations that are preferred by recipients), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, 15, and further considering the addition of dependent claims 2-7, 9-14, and 16-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 9, 16: The limitation wherein receiving the information associated with the first package designated for the delivery address further comprises: receiving, by the first computing device, attributes associated with the first delivery package represents an additional element that is not indicative of a practical application or significantly more, further limiting the extra-solution data-gathering receiving step above. Next, the limitations of determining, by the first computing device, whether the first delivery location, which corresponds with the highest-ranking of preference level, is suitable for the attributes associated with the first delivery package; and in response to determining that the first delivery location with the highest-ranking of preference level is not suitable for the attributes associated with the first delivery package, presenting, by the first computing device, a listing of additional delivery locations with positive preference level ranking are further directed to methods of organizing human activity (i.e. managing personal behavior, following rules or instructions) as described in the independent claim; and  determining whether the first delivery location… is also a mental process (i.e. evaluation, judgment) as described in the independent claims. The recitation of the first computing device  / program instructions computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10, 17: The attribute limitations associated with the first delivery package merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4, 11: The limitation wherein the feedback of the preference level of the delivery location corresponding to the respective delivery location image of the plurality of delivery location images includes options of preference level selectable from a list represents an additional element that is not indicative of a practical application or significantly more.  Options of preference level selectable from a list are recited at a high level of generality (i.e. as a general means of gathering data associated with feedback for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See the Applicant’s specification ¶[0026] describing the additional element of a selectable list for feedback preference at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
Dependent claims 5, 12, 18: The limitation wherein the delivery location corresponding to the respective delivery location image of the plurality of delivery location images are within a defined geofence associated with the delivery address merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 6, 13, 19: The limitations sending, by the first computing device to the second computing device, a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address; and receiving, by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images represent an additional elements that are not indicative of a practical application or significantly more.  Sending and receiving are recited at a high level of generality (i.e. as a general means of transmitting and receiving data for generating rankings), and amounts to transmitting data / data gathering, which are forms of insignificant extra-solution activity. The recitation of the first computing device and second computing device are generic computers being used as a tool. The sending and receiving steps are claimed at a high level of detail, and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
Dependent claims 7, 14, 20: The limitations determining, by the first computing device, whether a pre-determined threshold number of images of the set of images including the feedback of the preference level of respective delivery locations at the delivery address has been received; and in response to determining the pre-determined threshold number of images of the set of images has been received, initiating, by the first computing device, generation of a ranking of the set of images including the feedback of the preference level of the respective delivery locations at the delivery address are further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) and a mental process (i.e. evaluation, judgment) as described in the independent claim. The recitation of the first computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 8, 15, and the dependent claims 2-7, 9-14, 16-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication 2021/0406825 A1 to Lee et al.
Claim 1:
	Lee, as shown, details the following:
A method to determine a placement of a delivered item, the method comprising: 
receiving, by a first computing device, a plurality of delivery location images from prior deliveries associated with a delivery address (Lee ¶[0035], ¶[0045], ¶[0048], ¶[0059] details the server obtains and stores previous photos of completed package deliveries at delivery locations corresponding to the delivery address), wherein a respective delivery location image depicts a delivery location at the delivery address and includes feedback of a preference level of the delivery location (Lee ¶[0048-50], ¶[0052] details the images include the delivery address and delivery location of the completed package delivery with the positive or negative feedback); 
generating, by the first computing device, a ranking of the plurality of delivery location images, based on respective preference levels of the plurality of delivery location images (Lee ¶[0051-53] details ranking and prioritizing the delivery images based on the received image feedback); 
receiving, by the first computing device, information associated with a delivery of a first package to the delivery address (Lee ¶[0032], ¶[0048] details the customer specifying information on an item to be delivered, delivery address information, and delivery option information, and the server identifying a delivery address, customer, and a delivery option); 
determining, by the first computing device, a first delivery location associated with the delivery address, the first delivery location having a highest-ranking of preference level, based on the feedback of the preference level of the of the delivery location depicted in the respective delivery location image of the plurality of delivery location images (Lee Fig 9, ¶[0048], ¶[0051-52] details the server identifying the previous delivery image with the highest priority based on ranking images on positive feedback, lack of negative feedback, and recency); 
sending, by the first computing device to a second computing device associated with the delivery address, a first image of the first delivery package placed in the first delivery location (Lee ¶[0060-61], ¶[0065] details the courier sending an image (first image) of the completed delivery with the package in the location based on the courier viewing an image of the highest prioritized previous completed delivery image with positive feedback and verifying that the delivery was properly performed, and the system then sending the completed delivery image to the customer, i.e. second computing device); and 
receiving, by the first computing device from the second computing device, a first feedback of preference level of the first delivery location included in the first image of the first delivery package (Lee ¶[0062-63] details the customer providing positive or negative feedback regarding the image of the delivery at the delivery location, and the server uses this delivery history and feedback with the image in the future).
Claim 8:
	Lee, as shown, details the following:
A computer program product to determine a placement of a delivered item, the method comprising: 
one or more computer-readable storage media (Lee ¶[0022], ¶[0024] details storing instructions in non-transitory computer readable memory or storage medium); and 
program instructions stored on the one or more computer-readable storage media (Lee ¶[0022], ¶[0024] details storing computer program instructions in computer readable memory or storage medium), the program instructions comprising: 
program instructions to receive a plurality of delivery location images from prior deliveries associated with a delivery address (Lee ¶[0035], ¶[0045], ¶[0048], ¶[0059] details the server obtains and stores previous photos of completed package deliveries at delivery locations corresponding to the delivery address), wherein a respective delivery location image depicts a delivery location at the delivery address and includes feedback of a preference level of the delivery location program instructions (Lee ¶[0048-50], ¶[0052] details the images include the delivery address and delivery location of the completed package delivery with the positive or negative feedback) to generate a ranking of the plurality of delivery location images, based on respective preference levels of the plurality of delivery location images (Lee ¶[0051-53] details ranking and prioritizing the delivery images based on the received image feedback); 
program instructions to receive information associated with a delivery of a first package to the delivery address (Lee ¶[0032], ¶[0048] details the customer specifying information on an item to be delivered, delivery address information, and delivery option information, and the server identifying a delivery address and a delivery option); 
program instructions to determine a first delivery location associated with the delivery address, the first delivery location having a highest-ranking of preference level, based on the feedback of the preference level of the of the delivery location depicted in the respective delivery location image of the plurality of delivery location images (Lee Fig 9, ¶[0048], ¶[0051-52] details the server identifying the previous delivery image with the highest priority based on ranking images on positive feedback, lack of negative feedback, and recency); 
a first delivery location associated with the delivery address and having a highest-ranking of preference level, based on the feedback of the preference level of the corresponding delivery location associated with the respective delivery location image of the plurality of delivery location images (Lee Fig 9, ¶[0048], ¶[0051-52] details displaying a previous delivery image depicting a completed delivery with goods in their delivered location with the highest priority rank based on positive feedback, lack of negative feedback, and recency); 
program instructions to send to a second computing device associated with the delivery address, a first image of the first delivery package placed in the first delivery location (Lee ¶[0060-61], ¶[0065] details the courier sending an image (first image) of the completed delivery with the package in the location based on the courier viewing an image of the highest prioritized previous completed delivery image with positive feedback and verifying that the delivery was properly performed, and the system then sending the completed delivery image to the customer, i.e. second computing device); and 
program instructions to receive from the second computing device, a first feedback of preference level of the first delivery location included in the first image of the first delivery package (Lee ¶[0062-63] details the customer providing positive or negative feedback regarding the image of the delivery at the delivery location, and the server uses this delivery history and feedback with the image in the future).
Claim 15:
	Claim 15 recites substantially similar limitations as claim 8 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0406825 A1 to Lee et al., as applied to claims 1 / 8 / 15 above, and further in view of US patent application publication 2016/0148154 A1 to Tibbs et al.
Claim 2:
	Lee, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein receiving the information associated with the first package designated for the delivery address further comprises: 
receiving, by the first computing device, attributes associated with the first delivery package; 
determining, by the first computing device, whether the first delivery location, which corresponds with the highest-ranking of preference level, is suitable for the attributes associated with the first delivery package; and
Lee, as shown in ¶[0032], ¶[0041], ¶[0048-49] details receiving the information associated with the first package designated for the delivery including information on an item to be delivered, delivery address information, customer, and delivery option information, and determining whether the first delivery location which corresponds with the highest ranking preference level is suitable for the same delivery option and customer information, highly suggesting but not but not explicitly stating receiving attributes associated with the first package, and determining whether the first delivery location which corresponds to the highest ranking preference level is suitable for the attributes associated with the first delivery package. However, Tibbs teaches these limitations, receiving the package shape, weight, and handling instructions (Tibbs ¶[0043], ¶[0048]), and determining whether the highest ranking preferred delivery location to redirect the delivery of a package to for delivery (i.e. first delivery location) is available for delivery of the parcel based on its size / weight / temperature requirements (Tibbs ¶[0038], ¶[0043], ¶[0049-50]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving, by the first computing device, attributes associated with the first delivery package; and determining, by the first computing device, whether the first delivery location, which corresponds with the highest-ranking of preference level, is suitable for the attributes associated with the first delivery package as taught by Tibbs with the teachings of Lee, with the motivation “to facilitate the delivery of parcels to alternate delivery locations” and to solve the problem when “it would be unsafe to leave the parcel outside of the primary delivery location” (Tibbs ¶[0012]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving, by the first computing device, attributes associated with the first delivery package; and determining, by the first computing device, whether the first delivery location, which corresponds with the highest-ranking of preference level, is suitable for the attributes associated with the first delivery package as taught by Tibbs in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Tibbs (of Lee in view of Tibbs) also teaches the following:
in response to determining that the first delivery location with the highest-ranking of preference level is not suitable for the attributes associated with the first delivery package, presenting, by the first computing device, a listing of additional delivery locations with positive preference level ranking (Tibbs ¶[0038-39] details the customer may providing one or more preferred alternate delivery locations (i.e. multiple positive preferred locations), however when the first (i.e. highest-ranked) delivery location is unavailable then provide the parcel recipient with the alternate locations that are available for selection to which the parcel can be directed, alternate locations are ranked from most preferred to least preferred).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to determining that the first delivery location with the highest-ranking of preference level is not suitable for the attributes associated with the first delivery package, presenting, by the first computing device, a listing of additional delivery locations with positive preference level ranking as taught by Tibbs in the system of Lee (in view of Tibbs), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Lee in view of Tibbs, as shown above, teaches the limitations of claim 2.  Tibbs also teaches the following:
wherein the attributes associated with the first delivery package include a combination selected from a group consisting of a size, a shape, a color, an exterior pattern, and a weight (Tibbs ¶[0015], ¶[0043], ¶[0048] details the parcel attributes include at least size, shape, and weight).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the attributes associated with the first delivery package include a combination selected from a group consisting of a size, a shape, a color, an exterior pattern, and a weight as taught by Tibbs in the system of Lee (in view of Tibbs), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Claim 9 recites substantially similar limitations as claim 2 and therefore claim 9 is rejected under the same rationale and reasoning presented above for claim 2.
 Claim 10:
	Claim 10 recites substantially similar limitations as claim 3 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 2 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 2.
 Claim 17:
	Claim 17 recites substantially similar limitations as claim 3 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0406825 A1 to Lee et al., as applied to claims 1 and 8 above, and further in view of US patent application publication 2010/0100540 A1 to Davis et al.
Claim 4:
Lee, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the feedback of the preference level of the delivery location corresponding to the respective delivery location image of the plurality of delivery location images includes options of preference level selectable from a list.
Lee, as shown in Fig 5, ¶[0029], ¶[0051] details the customer providing a positive / negative feedback preference corresponding to each delivery and image, where the images are delivery location images that include packages in their completed delivery locations, but does not explicitly state that the feedback includes the preference level corresponding to the location image of the plurality of location images including options of preference level selectable from a list.  However, Davis teaches this remaining limitation where feedback of preference level of a location image of a plurality of location images is selectable from a list of preference options such as a happy smiley face (indicating that the customer prefers ‘more like this’ in the future / positive feedback, a neutral face, and a frowning face (indicating that the customer prefers to see ‘fewer like this’ in the future / negative feedback), or checkboxes for different options can be used (Davis Fig 18-19, ¶[0290], ¶[0298], ¶[0331]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the feedback of the preference level of the location corresponding to the respective location image of the plurality of location images includes options of preference level selectable from a list as taught by Davis in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 4 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 4.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0406825 A1 to Lee et al., as applied to claims 1 / 8 / 15 above, and further in view of US patent application publication 2006/0155761 A1 to Van De Sluis et al.
Claim 5:
Lee, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the delivery location corresponding to the respective delivery location image of the plurality of delivery location images are within a defined geofence associated with the delivery address.
Lee, as shown in ¶[0048], ¶[0051] details retrieving the previous delivery location images associated with the delivery address and acknowledging their recency, and taking delivery location images when the delivery is completed at the address, but does not explicitly state when retrieving images they are within a defined geofence associated with an address. However, Van De Sluis teaches this remaining limitation, associating GPS coordinates with images when they are taken and labeling the images with a location label (e.g. street address) based on a defined range of GPS coordinates (i.e. geofence associated with the address), and when a search is performed to retrieve images for a particular location label (i.e. the delivery address, per Lee) and/or timeframe then images are retrieved based on their label representing GPS coordinates at or about the GPS coordinates of the label, i.e. within a defined geofence associated with the address (Van De Sluis ¶[0018], ¶[0022], ¶[0025], claim 21 )
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the location (delivery location, per Lee) corresponding to the respective location image of the plurality of location images are within a defined geofence associated with the address as taught by Van De Sluis with the teachings of Lee, with the motivation of “enhanced organization and retrieval of digital images” (Van De Sluis ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the location (delivery location, per Lee) corresponding to the respective location image of the plurality of location images are within a defined geofence associated with the address as taught by Van De Sluis in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
	Claim 12 recites substantially similar limitations as claim 5 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 18:
	Claim 18 recites substantially similar limitations as claim 5 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2021/0406825 A1 to Lee et al., as applied to claims 1 / 8 / 15 above, and further in view of US patent application publication 2015/0302495 A1 to Stuckman et al.
Claim 6:
Lee, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein receiving the ranking of the respective delivery location images associated with the delivery address, further comprises: 
sending, by the first computing device to the second computing device, a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address; and
receiving, by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images.
Lee, as shown in ¶[0061-62] details the server sending a delivery complete image to the customer device for the customer to immediately provide feedback based on the image, and program logic identifying the number of images that have been taken regarding completed deliveries with feedback from the customer; highly suggesting but not explicitly stating sending a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address, and receiving by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images.  However, Stuckman teaches these limitations, first teaching ‘sending by the first computing device to the second computing device, a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address’ by detailing the delivery data server sending to the customer device street view and/or sky view images of the address for each selected delivery location, view type, deliver type combination (i.e. plurality of images), and the images include an icon depicting the package placed at the entered delivery location (e.g. front porch / front door / driveway) for the deliver type (e.g. weekday deliveries, daylight deliveries) (Stuckman Fig 4-5, ¶[0053-55], ¶[0060-62], ¶[0066]), and second teaching ‘receiving by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images’ by detailing the customer device submitting back to the server the preferred (positive) feedback corresponding to each image depicting the icon in the desired placement location for packages of the selected combinations of street view and/or sky view images of the address for each selected delivery location, view type, deliver type combination, i.e. feedback of preference level of each image of the set of images (Stuckman Fig 4-5, ¶[0053], ¶[0061-62]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending, by the first computing device to the second computing device, a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address; and receiving, by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images as taught by Stuckman with the teachings of Lee, with the motivation to “guide service personnel in delivering a package or other goods to a delivery location at a particular service address” (Stuckman ¶[0078]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include sending, by the first computing device to the second computing device, a plurality of images, each image including image objects of a delivery package placed in a respective delivery location of the plurality of delivery locations associated with the delivery address; and receiving, by the first computing device from the second computing device, a set of images of the plurality of images, each received image of the set of images including the feedback of the preference level of the respective delivery location at the delivery address associated with the received image of the set of images as taught by Stuckman in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Lee in view of Stuckman, as shown above, teaches the limitations of claim 6.  Lee also details the following:
determining, by the first computing device, whether a pre-determined threshold number of images of the set of images including the feedback of the preference level of respective delivery locations at the delivery address has been received (Lee ¶[0050-51] details determining whether a sufficient number of images in the second image set depicting completed deliveries for the address with positive or negative feedback have been identified); and 
in response to determining the pre-determined threshold number of images of the set of images has been received, initiating, by the first computing device, generation of a ranking of the set of images including the feedback of the preference level of the respective delivery locations at the delivery address (Lee ¶[0050-51] details ranking and prioritizing the images in the second image set that utilizes the customer evaluations when the number is sufficient, otherwise the system uses the priorities from the first image subset).
Claim 13:
	Claim 13 recites substantially similar limitations as claim 6 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 6.
 Claim 14:
	Claim 14 recites substantially similar limitations as claim 7 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 6 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 6.
 Claim 20:
	Claim 20 recites substantially similar limitations as claim 7 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 7.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2019/0041852 A1 to Schubert et al. details a model for determining a drop-off spot at a delivery location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628